McCay, Judge.
1. During the term it was competent for the court, in its discretion, to entertain a motion to reinstate the dismissed case, either because of error in its judgment, or on new cause shown. Hence, as the facts of both judgments are in the record, we think they are all before us. We have, at this term, in the case of Barnes et al vs. Underwood, administrator, 54th Georgia Reports, 87, affirmed the ease of Davie vs. McDaniel, 47th Georgia Reports, 195. The court of ordinary, under our law, is a court of general jurisdiction as to the matter of intestate estates, and its judgments are entitled to all the respect and presumptions of such courts. The statutes requiring petitions in writing, the record of them, and what they shall contain, do not make the judgments void if they do not show these requirements to have been complied with. They are amendable. They stand as the laws requiring declarations and other forms in the Superior court* and the judgment is not void if they do not appear.
2. In this case, however, we think there is evidence of service. The appraisement is the administrator’s own return; as it is found in the office, the presumption is that the administrator filed it there, as it was his duty to do: Code, section 2517. On that appraisement, on the same paper, and of the same date of it, is the report of the commissioners. How did it get there on that day ? Is not the presumption of notice almost irresistible ? Besides, the parties offered to prove that the administrator was present, aiding and consenting to this setting apart. Necessarily, such proceedings are in pais, not before a court of record, and the presence of the administrator, and his consent, might be proven by parol. If he was present and showed the property, and was consulted with by the commissioners, ought he to be allowed to set up want of notice ? It appears that the returns, and, indeed, all the papers in this office, are confused, and many of them missing, and we think great latitude ought to be allowed in *468such cases. The report, it is true, is not very definite, but we think the parties may (if they can) show what was the true value of the things set apart, on the trial.
Judgment affirmed.